         Case 9:19-cv-00111-KLD Document 21 Filed 04/17/20 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                           DISTRICT OF MONTANA
                            MISSOULA DIVISION


BROOKE L. T.,                                 Case No. CV-19-111-M-KLD

                      Plaintiff,              JUDGMENT IN A CIVIL CASE

  vs.

ANDREW M. SAUL,
COMMISSIONER OF SOCIAL
SECURITY,

                      Defendant.



       Jury Verdict. This action came before the Court for a trial by jury. The
issues have been tried and the jury has rendered its verdict.

X     Decision by Court. This action came before the Court for bench trial,
hearing, or determination on the record. A decision has been rendered.

      IT IS ORDERED AND ADJUDGED that the Commissioner’s decision
denying Plaintiff’s claims is affirmed.

        Dated this 17th day of April, 2020.

                                   TYLER P. GILMAN, CLERK

                                   By: /s/ Annie Puhrmann
                                   Annie Puhrmann, Deputy Clerk
